—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered April 13, 1992, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to disprove his justification defense beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]) and, in *654any event, without merit. It is well established that justification is not a defense to the use of deadly physical force unless the actor reasonably believes that another person is about to use deadly physical force against him and he is unable to retreat safely (see, Penal Law § 35.15 [2] [a]; People v Goetz, 68 NY2d 96; People v Fousse, 167 AD2d 416; People v Richardson, 155 AD2d 488). The evidence, when viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620), was legally sufficient to establish that the defendant caused the victim’s death by stabbing him in the neck without reason to believe the victim was about to use deadly force against him (see, People v Jones, 175 AD2d 294; People v Fousse, supra; People v Richardson, supra). There was ample evidence to enable the jury to find that the defendant initiated the incident, and was not acting in self-defense.
The inconsistencies between the testimony of the People’s witnesses and the defendant’s version of the facts were resolved by the jury in the People’s favor. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Rosenblatt, Pizzuto and Altman, JJ., concur.